UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
MOSES ILIOVITS,

                                    Plaintiff,                    MEMORANDUM & ORDER
                                                                  18-CV-795 (MKB) (RML)
                           v.

ELTMAN LAW PC,

                                    Defendant.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

        Plaintiff Moses Iliovits commenced the above-captioned putative class action on

February 5, 2018, against Defendant Eltman Law PC, asserting claims pursuant to the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”). (Compl., Docket Entry No. 1.)

Plaintiff alleges that Defendant sent him a collection letter “that was deceptive and misleading as

it simply identified the ‘Balance,’ but did not indicate that the balance may increase due to

interest and fees.” (Id. ¶ 12.) By report and recommendation dated March 8, 2019, Magistrate

Judge Robert M. Levy sua sponte recommended that the Court dismiss Plaintiff‘s claims for

failure to prosecute (the “R&R”). (R&R 1, Docket Entry No. 6.) For the reasons set forth

below, the Court adopts the R&R and dismisses Plaintiff’s claims.

   I.   Background

        After Plaintiff filed his Complaint, Defendant filed a waiver of service on March 27,

2018, and acknowledged that its Answer to the Complaint was due on or before April 9, 2018.

(Waiver of Serv., Docket Entry No. 5.) Defendant did not file an Answer. On February 3, 2019,

after a long period of inactivity, Judge Levy ordered the parties to show cause why the Court

should not dismiss the action for failure to prosecute or, in the alternative, a default should not be
entered against Defendant. (Order to Show Cause dated Feb. 3, 2019.) After neither party

responded to the Order to Show Cause, on March 8, 2019, Judge Levy sua sponte issued the

R&R recommending that the Court dismiss Plaintiff’s claims without prejudice for failure to

prosecute. (R&R 1.) None of the parties have objected to the R&R.

   II. Discussion

       A district court reviewing a magistrate judge’s recommended ruling “may accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). “[F]ailure to object timely to a magistrate judge’s report may operate

as a waiver of any further judicial review of the decision, as long as the parties receive clear

notice of the consequences of their failure to object.” Eustache v. Home Depot U.S.A., Inc.,

621 F. App’x 86, 87 (2d Cir. 2015) (quoting United States v. Male Juvenile, 121 F.3d 34, 38

(2d Cir. 1997)); see also Almonte v. Suffolk Cty., 531 F. App’x 107, 109 (2d Cir. 2013) (“As a

rule, a party’s failure to object to any purported error or omission in a magistrate judge’s report

waives further judicial review of the point.” (quoting Cephas v. Nash, 328 F.3d 98, 107 (2d Cir.

2003))); Wagner & Wagner, LLP v. Atkinson, Haskins, Nellis, Brittingham, Gladd & Carwile,

P.C., 596 F.3d 84, 92 (2d Cir. 2010) (“[A] party waives appellate review of a decision in a

magistrate judge’s Report and Recommendation if the party fails to file timely objections

designating the particular issue.” (citations omitted)).

       The Court has reviewed the unopposed R&R and, finding no clear error, adopts the R&R

in its entirety pursuant to 28 U.S.C. § 636(b)(1).




                                                  2
   III. Conclusion

       For the foregoing reasons, the Court dismisses the action for Plaintiff’s failure to

prosecute. The Clerk of Court is directed to close this case.

Dated: April 4, 2019
       Brooklyn, New York

                                                     SO ORDERED:


                                                          s/ MKB
                                                     MARGO K. BRODIE
                                                     United States District Judge




                                                 3
